Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.102 Filed 03/16/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DARREN DEON JOHNSON,
                       Plaintiff,                    Case No. 1:20-cv-1039

v.                                                   Honorable Robert J. Jonker

D. STEWART et al.,
                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim. The Court will

also deny Plaintiff’s pending motion.

                                            Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the G. Robert Cotton Correctional Facility (JCF) in Jackson, Jackson County,
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.103 Filed 03/16/21 Page 2 of 17




Michigan. The events about which he complains, however, occurred at the Muskegon Correctional

Facility (MCF) in Muskegon, Muskegon County, Michigan. Plaintiff sues MCF Warden Sherry

Burt and Deputy Warden D. Stewart.

               As with dozens of other prisoners who have brought cases in the Western District

of Michigan during the last year, Plaintiff appears to have a legitimate fear of the threat posed by

the ongoing COVID-19 pandemic. Presumably to validate his concern, he alleges that he has

previously contracted COVID-19. (See ECF No. 1-5, PageID.22.) In his complaint, Plaintiff seeks

to challenge the response of the two top administrators at MCF, where he was located before he

was moved to JCF.

               Plaintiff alleges that Defendants require that prison staff test for COVID-19 once a

week. He believes, however, that all staff should be tested daily using rapid testing. Plaintiff

speculates that a failure to test daily could result in an infected MCF employee working and

transmitting COVID-19 to Plaintiff and other prisoners. Plaintiff further suggests that Defendants

should lock down units and quarantine all inmates—but not in segregation. Failing to take these

steps, Defendants have allegedly created an unreasonable risk that resulted in a rise of cases among

prisoners at MCF in September and October 2020.

               Plaintiff seeks declaratory and injunctive relief, $2 million in compensatory

damages, and $500 from each Defendant in punitive damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                  2
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.104 Filed 03/16/21 Page 3 of 17




(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment

                Plaintiff’s allegations do not rise to the level of an Eighth Amendment violation.

The Eighth Amendment imposes a constitutional limitation on the power of the states to punish

those convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s
                                                   3
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.105 Filed 03/16/21 Page 4 of 17




“evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981). The

Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial of the “minimal

civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148

F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations

of essential food, medical care, or sanitation” or “other conditions intolerable for prison

confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant

experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment

within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims).

               In a recent case brought by federal prisoners under 28 U.S.C. § 2241, the Sixth

Circuit addressed the issue of whether the Bureau of Prisons (BOP) violated the Eighth

Amendment rights of medically vulnerable inmates at the Elkton Federal Correctional Institution

by failing to adequately protect them from COVID-19 infection. Wilson v. Williams, 961 F.3d 829

(6th Cir. 2020). In the opinion, the Sixth Circuit found that the plaintiffs in Wilson had easily

satisfied the objective component of an Eighth Amendment claim:

       In assessing the objective prong, we ask whether petitioners have provided
       evidence that they are “incarcerated under conditions posing a substantial risk of

                                                  4
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.106 Filed 03/16/21 Page 5 of 17




        serious harm.” Farmer, 511 U.S. at 834. The COVID-19 virus creates a substantial
        risk of serious harm leading to pneumonia, respiratory failure, or death. The BOP
        acknowledges that “[t]he health risks posed by COIVD-19 are significant.” CA6
        R. 35, Appellant Br., PageID 42. The infection and fatality rates at Elkton have
        borne out the serious risk of COVID-19, despite the BOP’s efforts. The
        transmissibility of the COVID-19 virus in conjunction with Elkton’s dormitory-
        style housing—which places inmates within feet of each other—and the medically-
        vulnerable subclass’s health risks, presents a substantial risk that petitioners at
        Elkton will be infected with COVID-19 and have serious health effects as a result,
        including, and up to, death. Petitioners have put forth sufficient evidence that they
        are “incarcerated under conditions posing a substantial risk of serious harm.”
        Farmer, 511 U.S. at 834.

Id. at 840.

                 The Sixth Circuit went on to address the subjective prong of an Eighth Amendment

claim, noting that the pertinent question was whether the BOP’s actions demonstrated deliberate

indifference to the serious risk of harm posed by COVID-19 in the prison.

        There is no question that the BOP was aware of and understood the potential risk
        of serious harm to inmates at Elkton through exposure to the COVID-19 virus. As
        of April 22, fifty-nine inmates and forty-six staff members tested positive for
        COVID-19, and six inmates had died. “We may infer the existence of this
        subjective state of mind from the fact that the risk of harm is obvious.” Hope v.
        Pelzer, 536 U.S. 730, 738 (2002). The BOP acknowledged the risk from COVID-
        19 and implemented a six-phase plan to mitigate the risk of COVID-19 spreading
        at Elkton.

        The key inquiry is whether the BOP “responded reasonably to th[is] risk.” Farmer,
        511 U.S. at 844. The BOP contends that it has acted “assiduously to protect inmates
        from the risks of COVID-19, to the extent possible.” CA6 R. 35, Appellant Br.,
        PageID 42. These actions include

              implement[ing] measures to screen inmates for the virus; isolat[ing] and
              quarantin[ing] inmates who may have contracted the virus; limit[ing]
              inmates’ movement from their residential areas and otherwise limit[ing]
              group gatherings; conduct[ing] testing in accordance with CDC guidance;
              limit[ing] staff and visitors and subject[ing] them to enhanced screening;
              clean[ing] common areas and giv[ing] inmates disinfectant to clean their
              cells; provid[ing] inmates continuous access to sinks, water, and soap;
              educat[ing] staff and inmates about ways to avoid contracting and
              transmitting the virus; and provid[ing] masks to inmates and various other
              personal protective equipment to staff.

        Id. at 42–43.

                                                  5
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.107 Filed 03/16/21 Page 6 of 17




       The BOP argues that these actions show it has responded reasonably to the risk
       posed by COVID-19 and that the conditions at Elkton cannot be found to violate
       the Eighth Amendment. We agree.

       Here, while the harm imposed by COVID-19 on inmates at Elkton “ultimately [is]
       not averted,” the BOP has “responded reasonably to the risk” and therefore has not
       been deliberately indifferent to the inmates’ Eighth Amendment rights. Farmer,
       511 U.S. at 844. The BOP implemented a six-phase action plan to reduce the risk
       of COVID-19 spread at Elkton. Before the district court granted the preliminary
       injunction at issue, the BOP took preventative measures, including screening for
       symptoms, educating staff and inmates about COVID-19, cancelling visitation,
       quarantining new inmates, implementing regular cleaning, providing disinfectant
       supplies, and providing masks. The BOP initially struggled to scale up its testing
       capacity just before the district court issued the preliminary injunction, but even
       there the BOP represented that it was on the cusp of expanding testing. The BOP’s
       efforts to expand testing demonstrate the opposite of a disregard of a serious health
       risk.

Id. at 840–41.

                 In its decision, the Sixth Circuit recognized that other Sixth Circuit decisions have

found similar responses by prison officials and medical personnel, such as cleaning cells,

quarantining infected inmates, and distributing information about a disease in an effort to prevent

spread, to be reasonable. Id. at 841 (citing Wooler v. Hickman Cnty., 377 F. App’x 502, 506

(6th Cir. 2010); Rouster v. Cnty. of Saginaw, 749 F.3d 437, 448–49 (6th Cir. 2014); Harrison v.

Ash, 539 F.3d 510, 519–20 (6th Cir. 2008); Rhinehart v. Scutt, 894 F.3d 721, 740 (6th Cir. 2018).

The Wilson Court also noted that other circuits had concluded that similar actions by prison

officials demonstrated a reasonable response to the risk posed by COVID-19:

       In Swain [v. Junior], the Eleventh Circuit granted a stay of a preliminary injunction
       pending appeal on state inmates’ Eighth Amendment claims. 958 F.3d [1081,]
       1085 [(11th Cir. 2020) (per curiam)]. The Eleventh Circuit held that “the inability
       to take a positive action likely does not constitute ‘a state of mind more
       blameworthy than negligence,’” and “the evidence supports that [Metro West
       Detention Center (“MWDC”) is] taking the risk of COVID-19 seriously.” Id. at
       1088–90 (citation omitted). In response to the pandemic in early March, MWDC
       began “cancelling inmate visitation; screening arrestees, inmates, and staff; and
       advising staff of use of protective equipment and sanitation practices” and, after
       reviewing further CDC guidance, began “daily temperature screenings of all
       persons entering Metro West, establish[ed] a ‘COVID-19 Incident Command

                                                   6
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.108 Filed 03/16/21 Page 7 of 17




       Center and Response Line’ to track testing and identify close contacts with the
       virus, develop[ed] a social hygiene campaign, and mandate[d] that staff and inmates
       wear protective masks at all times.” Id. at 1085–86. The Eleventh Circuit held that,
       because MWDC “adopted extensive safety measures such as increasing screening,
       providing protective equipment, adopting [physical] distancing when possible,
       quarantining symptomatic inmates, and enhancing cleaning procedures,” MWDC’s
       actions likely did not amount to deliberate indifference. Id. at 1090.

       Similarly, the Fifth Circuit granted stays of two preliminary injunctions in
       Valentine [v. Collier, 956 F.3d 797 (5th Cir. 2020) (per curiam),] and Marlowe [v.
       LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020) (per curiam)].
       In Valentine, inmates at Texas’s Wallace Pack Unit filed a class action suit against
       the Texas Department of Criminal Justice (“TDCJ”) alleging violations of the
       Eighth Amendment. 956 F.3d at 799. In response to the COVID-19 pandemic,
       TDCJ had taken preventative measures such as providing “access to soap, tissues,
       gloves, [and] masks,” implementing “regular cleaning,” “quarantin[ing] of new
       prisoners,” and ensuring “[physical] distancing during transport.” Id. at 802. The
       Fifth Circuit determined that the district court applied the wrong legal standard by
       “collaps[ing] the objective and subjective components of the Eighth Amendment
       inquiry” by “treating inadequate measures as dispositive of the Defendants’ mental
       state” under the subjective prong and held that “accounting for the protective
       measures TDCJ has taken” the plaintiffs had not shown deliberate indifference. Id.
       at 802–03. In Marlowe, the Fifth Circuit relied on its reasoning in Valentine and
       again reiterated that there was “little basis for concluding that [the correctional
       center’s] mitigation efforts,” which included “providing prisoners with disinfectant
       spray and two cloth masks[,] . . . limiting the number of prisoners in the infirmary
       lobby[,] and painting markers on walkways to promote [physical] distancing,” were
       insufficient. 2020 WL 2043425, at *2–3.

Wilson, 961 F.3d at 841–42.

                 After reviewing the cases, the Wilson Court held that even if the BOP’s response to

COVID-19 was inadequate, it took many affirmative actions to not only treat and quarantine

inmates who had tested positive, but also to prevent widespread transmission of COVID-19. The

Court held that because the BOP had neither disregarded a known risk nor failed to take steps to

address the risk, it did not act with deliberate indifference in violation of the Eighth Amendment.

Id. at 843–44.

                 In addition, in Cameron v. Bouchard, 818 F. App’x 393 (6th Cir. 2020), the Court

relied on Wilson to find that pretrial detainees in the Oakland County Jail were unlikely to succeed


                                                  7
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.109 Filed 03/16/21 Page 8 of 17




on the merits of their Eighth and Fourteenth Amendment claims. The plaintiffs in Cameron

claimed that jail officials were deliberately indifferent to the substantial risk of harm posed by

COVID-19 at the jail. The district court initially granted a preliminary injunction requiring the

defendants to “(1) provide all [j]ail inmates with access to certain protective measures and medical

care intended to limit exposure, limit transmission, and/or treat COVID-19, and (2) provide the

district court and Plaintiffs’ counsel with a list of medically vulnerable inmates within three

business days.” Id. at 394. However, following the decision in Wilson, the Court granted the

defendants’ renewed emergency motion to stay the preliminary injunction, finding that the

preventative measures taken by the defendants were similar to those taken by officials in Wilson

and, thus, were a reasonable response to the threat posed by COVID-19 to the plaintiffs. Id. at

395. Subsequently, in an unpublished opinion issued on July 9, 2020, the Sixth Circuit vacated

the injunction. Cameron v. Bouchard, 815 F. App’x 978 (6th Cir. 2020).

                  In the instant case, Plaintiff claims that Defendants handling of the COVID-19

crisis violated his Eighth Amendment rights while he was confined at MCF. The Court notes that

the MDOC has taken significant measures to limit the threat posed by COVID-19.1 See MDOC,

MDOC Response and Information on coronavirus (COVID-19), https://medium.com/@Michigan




1
 The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107
(9th Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California
over 19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236–37 (3d. Cir. 2007), as amended (Nov. 20, 2007) (finding
error where a district court took judicial notice of facts stated in “a party’s . . . marketing material” on an
“unauthenticated” website because marketing materials often lack precise and candid information and the source was
not authenticated)). Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid.
201(d) (emphasis added). Thus, the Court may take judicial notice even at this early juncture because the Court is
permitted to take judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,”
Fed. R. Evid. 201(b).

                                                            8
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.110 Filed 03/16/21 Page 9 of 17




DOC/mdoc-takes-steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (last visited

Mar. 8, 2021).2 These measures include:

        Information on COVID-19 Vaccinations

        Staff COVID-19 Vaccinations began in later Dec. 2020 and employees across the
        department have now received vaccinations with the help of local county health
        departments and the Michigan National Guard.

        In accordance with MDHHS vaccination strategy, prisoners 65 years and older have
        previously been offered the vaccine. Starting on Monday, March 8, facilities will
        begin offering the vaccine to prisoners who are aged 50 and older with an
        underlying health condition.

        Personal Protective Equipment, cleaning and mitigation measures

            •    Michigan State Industries has produced masks for all prisoners and
                 correctional facility staff to wear. Each employee and prisoner received
                 three masks each and the masks can be laundered and worn again. Facility
                 staff are also permitted to bring their own PPE, such as masks, gloves and
                 gowns. Staff are expected to wear their mask during their entire shift and
                 prisoners are expected to also wear their masks at all times, except while
                 eating, sleeping or showering. Michigan State Industries also manufactured
                 gowns, protective eyewear and protective suits. Every facility was expected
                 to receive a new order of MSI masks for both prisoners and staff as of late
                 July. These are made of a lightweight material for use during the summer
                 months. Prisoners will receive three each and staff will receive three each
                 as well. FOA and Central Office staff will be receiving new masks as well.
            •    All MDOC staff transporting a prisoner on or off grounds are required to be
                 dressed in full personal protective equipment (PPE), which is available for
                 those employees.
            •    All facilities have received approval from the regional sanitation officer to
                 use bleach during facility cleaning. Facilities have enhanced cleaning
                 efforts and cleaning products are available to clean commonly-used areas
                 and phones before and after use. Cleaning efforts have been doubled at
                 facilities with vulnerable prisoner populations. We have increased our
                 production of soap and ensured that all prisoner areas and bathrooms have
                 plentiful access to soap. Soap has been distributed to prisoners and
                 prisoners have been told that if they need more soap they only need to ask.
                 Additional soap will be provided at no charge. CDC posters detailing
                 proper hygiene practices have been posted in correctional facilities and have

2
  Although the page is hosted on Medium.com, the MDOC specifically links to this page from their website as the
location where they will provide updates and information. See https://www.michigan.gov/corrections/0,4551,7-119-
9741_12798-521973--,00.html (last visited Mar. 8, 2021).

                                                       9
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.111 Filed 03/16/21 Page 10 of 17




             also been recreated digitally so they play on TV screens throughout our
             facilities. These are the same posters you will see in your community and
             throughout State of Michigan office buildings.
         •   Movements have been modified to help facilitate social distancing and the
             number of prisoners attending classes and meals has been reduced so
             prisoners can be seated farther apart. Prisoners and staff are frequently
             reminded of the need for social distancing and prisoners are instructed not
             to gather in groups on the yard. Activities such as basketball and weight pit
             have been suspended to encourage social distancing, as well. There are also
             markers and cones set up for med lines and in the chow hall as a visual
             reference for prisoners on how far apart they should stand.
         •   The department has been leading the nation when it comes to consistent
             testing of the prisoner population. Following the completion Friday, May
             22, of testing prisoners at Michigan Reformatory in Ionia for COVID-19,
             the Michigan Department of Corrections has completed its goal of testing
             every prisoner in its system. Testing also continues daily at our facilities.
             When prisoners are set to parole, discharge or other such movements, they
             are tested again and are not moved until the test results return.
         •   Staff and visitors can also access information about their facility by signing
             up for Nixle alerts.            To sign up for Nixle alerts, go to
             www.michigan.gov/corrections and select the page for the correctional
             facility in your area to register via the Nixle Widget, or text the zip code of
             the facility you would like to receive updates from to 888777.

      Visits and Transfers

         •   Visitation at facilities statewide was suspended as of March 13[, 2020].
         •   After suspending visitation at all correctional facilities to protect the health
             of staff, prisoners, and the public, Director Heidi Washington convened a
             Visiting Operations Committee to develop recommendations for
             reactivating prisoner visits. The committee recommended establishing a
             pilot project to evaluate the use of video visitation technology and online
             scheduling of prisoner visits. The following MDOC Facilities will serve as
             pilot sites for video visitation: Women’s Huron Valley Correctional Facility
             (WHV); G. Robert Cotton Correctional Facility (JCF); Chippewa
             Correctional Facility (URF); Richard A. Handlon Correctional Facility
             (MTU); Ionia Correctional Facility (ICF); Parnall Correctional Facility
             (SMT); Duane Waters Health Center (DWH). More information is located
             in the visitations section of this page below.
         •   During this time when visits are suspended, we have worked with GTL and
             JPay to provide enhanced services for you to communicate with your family
             and friends. Detailed information from those companies is being relayed to
             the prisoner population. JPay is continuing to offer two free stamps per
             week through April 30, 2021. GTL’s internet and mobile fees are reduced

                                               10
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.112 Filed 03/16/21 Page 11 of 17




             with the regular $2.95 transaction fee reduced to $1.95 and the $1.95
             transaction fee reduced to $0.95.
         •   In connection with visitation suspension, face-to-face college classes at all
             facilities have also been suspended effective immediately. The MDOC will
             work with higher education institutions willing and able to deliver classes
             as correspondence courses. Core programming and school classes taught
             by MDOC staff will continue.
         •   Outside contractors for substance abuse programming will be allowed
             inside and will be screened upon entry per the screening protocol. Attorney
             visits will continue to be authorized.
         •   During this time, transfers of prisoners or staff between facilities will not be
             authorized without the approval of the Assistant Deputy Director or higher.
         •   The department issued protocol to all county sheriff offices to offer
             guidance on screening and other preventative measures.

      Quarantine and Care of Sick Prisoners

         •   Facility healthcare staff will meet with prisoners who have presented with
             symptoms of coronavirus. The MDOC does not make the diagnosis of the
             coronavirus. The department is following the Michigan Department of
             Health and Human Services protocol.
         •   Prisoners who test positive for the virus are isolated from the general
             population and any prisoners or staff they have had close contact with are
             identified and notified of the need to quarantine.
         •   Prisoners who test positive may be transferred to the department’s
             designated quarantine unit at Carson City Correctional Facility. This unit
             is completely separated from the main facility, has limited movement and
             access to the unit is limited. Only a small number of designated staff work
             in the unit in 12-hour shifts to limit the number of people entering. Those
             staff members report directly to the unit and do not enter the main
             correctional facility. Prisoners transferred to the unit also stay on the unit
             and do not enter any other areas of the prison.
         •   Prisoners who have been identified as having close contact with another
             prisoner who tests positive, but have not tested positive for the virus
             themselves, will be isolated from the general population at their facility for
             the 14-day quarantine period.
         •   Co-pays for prisoners who need to be tested for COVID-19 have been
             waived.
         •   Prisoners have been urged to notify healthcare if they are sick or
             experiencing symptoms of illness so they can be evaluated. Prisoners who
             require outside medical attention will be transported to an area hospital for
             treatment.

                                               11
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.113 Filed 03/16/21 Page 12 of 17




         •   Prisoners are considered in step-down status when they no longer have
             symptoms, are no longer considered contagious and have been medically
             cleared by our chief medical officer.

      Parole Information

         •   The MDOC Parole Board continues to hold parole hearings and is reviewing
             all eligible cases to determine prisoners who can be safely released at this
             time. In addition, the department is holding remote public Parole Board
             hearings for parolable life sentence and clemency cases. You can find more
             information on scheduled hearings and how to participate here.
         •   The department continues to review individual cases and the Parole Release
             Unit is working to process parole releases for prisoners with positive parole
             decisions as quickly and safely as possible.
         •   We are no longer allowing parole representatives to enter correctional
             facilities for parole hearings as an additional step to limit the potential
             introduction of illness. However, individuals designated by a prisoner as []
             parole representatives should contact the facility where the prisoner is being
             housed to find out about options to call in for the hearing.
         •   The Parole Board is aware that prisoners do not have access to certain
             programming and the Board is taking that into consideration. If there are
             changes in the prisoner’s case, the prisoner will be notified directly.
         •   We continue to monitor the prisoner population, our parole and probation
             population and the parole process as this pandemic continues, in order to
             consider all options to ensure the safety of offenders under our supervision.
         •   All of our paroles are done with public safety in mind. The Parole Board
             looks at each individual on a case-by-case basis and will only grant a parole
             if they believe that person will not be a harm to society.
         •   All prisoners set to parole must take a COVID-19 test before being released.
             The MDOC is working to expedite the parole release of those individuals
             who can safely and legally be released at this time. There are a number of
             steps that are included in the parole release process, which now includes
             testing for COVID-19 to ensure the individual will not pose a risk to loved
             ones or the community upon release. As a result, a limited number of parole
             dates may be changed to accommodate these processes. If a prisoner tests
             positive they will not parole until they are cleared by healthcare, which is at
             least 14 days from the onset of symptoms. Prisoners who test negative will
             be paroled as scheduled.

      Staff Measures and Information

         •   The need for social distancing to help prevent the spread of this virus has
             included asking organizations to have as many people telecommute as
             possible, and the MDOC is doing that to the extent we can. Employees

                                               12
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.114 Filed 03/16/21 Page 13 of 17




             should have been authorized to telecommute by their supervisor and
             supervisors who have questions should contact their leadership. No
             employees who have been ordered to telecommute should return to their
             work site unless authorized to do so by their deputy director or Director
             Washington. Employees who are telecommuting should complete required
             online training during this time.
         •   ALL correctional facility employees continue to report to work. Our
             facilities need to continue operating as close to normal as possible for the
             safety of those both outside and inside the institution. We need to continue
             to keep those incarcerated engaged and occupied in a productive manner to
             ensure the stability, safety and security of our facilities. Thank you to our
             correctional facility staff for all they do to keep the citizens of our state safe.
         •   Anyone entering facilities will be subject to enhanced screening prior to
             entering. This includes answering screening questions and having their
             temperatures taken. Anyone suspected of having symptoms will not be
             allowed in the facility.
         •   The Michigan Correctional Officers’ Training Council has supported the
             Department’s request to extend the period for obtaining necessary college
             credits to 24 months from date of hire. Officers who are deficient in their
             college credits will now have 24 months from their date of hire to complete
             the required college credits, rather than 18. This change allows officers
             extra time during this period of uncertainty.
         •   As the state works to limit the spread of the virus, we caution employees
             not to let fear lead to discriminatory actions against any individuals based
             on their disability, race or ethnicity. If you have experienced or witnessed
             discriminatory harassment or discrimination, we want you to know it will
             not be tolerated and we strongly encourage you to report it by calling the
             MDOC Equal Employment Opportunity Office at 1–800–326–4537, 517–
             335–3654, or by contacting MDOC EEO Officer Toya Williams at 517–
             335–4125 or williamst8@michigan.gov.
         •   The department’s corrections officer training academies will now be
             starting again with social distancing measures and enhanced cleaning and
             sanitizing efforts in place.
         •   The Department of Health and Human Services issued an emergency public
             health order on Aug. 19 requiring COVID-19 testing of all staff at any
             facilities that have a positive staff or prisoner case. Employees must
             continue to obtain testing weekly until 14 days after the last confirmed
             positive case at the facility. Employees can receive testing in the
             community or utilize the free, on-site testing the MDOC will provide each
             week the order applies at a facility.
         •   The Department of Health and Human Services issued an emergency public
             health order on Feb. 10 requiring daily testing of all employees and


                                                13
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.115 Filed 03/16/21 Page 14 of 17




               prisoners at a facility where an outbreak of special concern has been
               declared for at least 14 days.
       Operational Changes

           •   Corrections Transportation Officers or other department staff will be
               reassigned to facilities to augment custody staff as determined by Assistant
               Deputy Directors.
           •   No out-of-state business travel will be allowed until further notice. All in-
               state business travel should be for essential matters only and precautions,
               including wearing a mask, should be used if traveling with others in the
               same vehicle.
           •   Most construction projects have been placed on hold. Each project will be
               evaluated on a case-by-case basis.
           •   Staff are encouraged to use phone calls, email and teleconferencing in place
               of in-person meetings when possible. Any necessary in-person meetings
               should be limited as much as possible and the size of the meeting should be
               reduced to allow for attendees to stay the recommended 6-foot distance
               apart.

Id. Further, the MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April 8,

2020, and issued multiple revised DOMs on the subject. See MDOC DOM 2020-30R2 (eff. May

26, 2020) (outlining specific precautions to be taken by staff members, including the use of

personal protective equipment and hand sanitizer); MDOC DOM 2020-30R3 (eff. May 27, 2020);

MDOC DOM 2020-30R4 (eff. Aug. 10, 2020); MDOC DOM 2020-30R5 (eff. Aug. 25, 2020);

MDOC DOM 2020-30R6 (eff. Aug. 27, 2020); MDOC DOM 2020-30R7 (eff. Nov. 5, 2020);

MDOC DOM 2020-30R8 (eff. Nov. 24, 2020); MDOC DOM 2021-26 (eff. Jan. 1, 2021); MDOC

DOM 2021-26R (eff. Jan. 12, 2021); MDOC DOM 2021-26R (eff. Jan. 12, 2021); MDOC DOM

2021-26R2 (eff. Jan. 21, 2021); MDOC DOM 2021-26R3 (eff. Jan. 25, 2021); MDOC

DOM 2021-26R4 (eff. Mar. 5, 2021). The DOMs set forth specific details about protective

measures to be taken in all facilities: describing the types of PPE to be worn by staff and when;

setting screening criteria for individuals entering facilities; setting social distancing requirements;

establishing isolation areas and practices for isolation; setting practices for managing prisoners


                                                  14
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.116 Filed 03/16/21 Page 15 of 17




under investigation for COVID-19; modifying how personal property is managed; setting

requirements for jail transfers; outlining communication adjustments and video visitation;

upgrading hygiene, health care, and food service policies, setting protocols for COVID-19 testing

of prisoners; and making other necessary adjustments to practices to manage the pandemic. Thus,

the MDOC recognized the need to adjust practices and implemented those practices by way of

policy.

                 Clearly, the MDOC and its wardens have taken extensive steps to address the risk

of COVID-19 to inmates statewide. As noted by the Sixth Circuit in Wilson, such actions

demonstrate the opposite of a disregard of a serious health risk. Wilson, 961 F.3d at 841.

Therefore, Plaintiff cannot demonstrate that Defendants were deliberately indifferent to his

medical needs.

                 Moreover, Plaintiff’s assertions that Defendants must test all staff every day appear

misplaced. Perhaps Plaintiff labors under the false impression that COVID-19 testing kits have

been readily available. That is not the case. The nation faced several shortages of testing kits

during the fall months. See, GAO, COVID-19: Urgent Actions Needed to Better Ensure an

Effective Federal Response, https://www.gao.gov/products/gao-21-191 (last visited Mar. 11,

2021) (“In September 2020, GAO reported that ongoing constraints with the availability of certain

types of personal protective equipment (PPE) and testing supplies remain due to a supply chain

with limited domestic production and high global demand. In October 2020, GAO surveyed public

health and emergency management officials from all states . . . and found . . . about one-third to

one-half [of states] reported shortages in . . . testing supplies.”)3



3
  Notwithstanding the Court’s ability to take judicial notice of these facts under Rule 201 of the Federal Rules of
Evidence, the information in this paragraph plays no role in the Court’s decision. Instead, this information merely
provides context and additional information to a prisoner who is incarcerated amidst an ongoing

                                                        15
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.117 Filed 03/16/21 Page 16 of 17




               Although the Court is sympathetic to Plaintiff’s general concern about the

COVID-19 virus, he has failed to allege facts showing that Defendants’ handling of the

COVID-19 crisis violated his Eighth Amendment rights. Accordingly, the Court will dismiss his

Eighth Amendment claims.

       Respondeat Superior

               To the extent that Plaintiff alleges that Defendants did not ensure adequate

enforcement of the MDOC DOMs, Plaintiff fails to state a § 1983 claim for an additional reason.

Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed

to allege that Defendants engaged in any active unconstitutional behavior. Accordingly, he fails

to state a claim against them.




deadly pandemic. C.f. United States v. Mathews, No. 20-1635, slip op. at 2 n.3 (6th Cir. Mar. 8, 2021),
https://www.opn.ca6.uscourts.gov/opinions.pdf/21a0119n-06.pdf.

                                                  16
Case 1:20-cv-01039-RJJ-RSK ECF No. 9, PageID.118 Filed 03/16/21 Page 17 of 17




         Pending Motion

               Plaintiff also has a pending motion requesting a temporary restraining order and

preliminary injunction. (ECF No. 3.) In light of the Court’s dismissal of the complaint, the Court

will deny Plaintiff’s motion as moot.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also deny Plaintiff’s

pending motion. The Court must next decide whether an appeal of this action would be in good

faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601,

611 (6th Cir. 1997). Although the Court concludes that Plaintiff’s claims are properly dismissed,

the Court does not conclude that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that

an appeal would not be taken in good faith. Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11,

unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An opinion and judgment consistent with this opinion will be entered.



Dated:     March 16, 2021                     /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE



                                                17
